Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT CONTRACT

 

This Amendment, entered into as of May 5th , 2011 (the “Amendment”), shall be
effective as of March 1st, 2011 and serve as the Amendment One (this
“Amendment”) to the signed Employment Contract, dated May 5th, 2011 (the
“Contract”), by and between UTStarcom (China) Co., Ltd. (the “Company”) and Jack
Lu (Yin) (the “Employee”). Terms not otherwise defined herein shall have the
meaning described to them in the Contract.

 

WHEREAS, the parties have signed the Offer Letter on February 1st, 2010 (the
“Offer Letter”) and as modified by the signed Letter Agreement on February 10,
2010 (the “Letter Agreement”);

 

WHEREAS, the parties agree that Employee’s employment will be governed by the
China Employment Contract; and the parties have signed the Contract on May 5th,
2011 accordingly and desire to amend the Contract as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Contract, as amended, and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.                       The parties agree that the Offer Letter and its Letter
Agreement, along with the exhibits including the Involuntary Termination
Severance Agreement and the Employment, Confidential Information and Invention
Assignment Agreement, are incorporated by reference into this Amendment, and in
the event that there is any discrepancies between the Offer Letter, Letter
Agreement or its exhibits and this Amendment, this Amendment shall prevail.
Notwithstanding the forgoing, it is agreed herein that (i) the section 16(a) and
17(a) specified in the Employment, Confidential Information and Invention
Assignment Agreement, and, section 9 and 10(d) specified in the Involuntary
Termination Severance Agreement shall keep as original without any change.

 

2.                       It is agreed hereof that the below Amendments shall be
made to the Contract:

 

2.1 Article 4.1 of the Contract is hereby deleted in its entirety and replaced
with the following:

 

--------------------------------------------------------------------------------


 

“Article 4.1(a) The Employer will pay the Employee a base salary for services
rendered under the Contract at a rate of RMB 3,067,485 per year, payable in
accordance with Employer’s standard payroll practices, subject to such payroll
and withholding deductions as are required by Chinese applicable laws or
authorized by the Employee.

 

Article 4.1(b)       The Employee shall be eligible for a performance target
bonus of 100% of his annual base salary based upon the achievement of the
Employer and the Employee’s performance objectives determined by the
Compensation Committee.

 

Article 4.1(c) In addition to such statutory benefits required by the laws and
regulations of the People’s Republic of China (“PRC”) as receipt of local
health, disability, and unemployment insurance, a statutory housing allowance
and participation in the statutory pension program, the Employee shall be
entitled to the following executive benefits granted by the Employer to senior
officers and non-Chinese executives working in the PRC during the Employee’s
employment with the Employer, which is subject to the Employer’s rights to
cancel or change the benefit plan:

 

(i) a monthly housing allowance of US$4,000;

 

(ii) annual reimbursement of up to US$15,000 per child who will be permanently
residing overseas with the Employee (maximum 2 children/US$30,000 per year up to
18 years of age) to pay for the cost of dependent(s)’ tuition;

 

(iii) covering up to US$5,000 per year of costs incurred by the employees in
obtaining comprehensive financial planning and investment management services to
assist the employee in understanding its financial picture and estate planning
and insurance needs. Covered services include retirement planning, education
funding, portfolio risk management, concentrated stock and employee stock option
management, 10b5-1 design, income and asset protection, estate planning and
philanthropic gifting.

 

(iv) international health insurance and life insurance (or the cash value
thereof) , with a maximum value of approximately US$13,400 per year,

 

(v) participation in the training/education assistance program, up to US$3,000
per year;

 

(vi) a car and driver in Beijing through the Company’s car fleet; and

 

--------------------------------------------------------------------------------


 

(vii)owning 20 days/ per service year as the paid time off(PTO) which might be
increased subject to increased service year and the Company’s international PTO
policy. Meanwhile, the Employee acknowledges he is foregoing the 15 days of
annual leave the Employee owns subject to the Company’s general annual leave
policy that applies to non-executive Chinese employees.

 

2. 2 Article 8.3 of the Contract is hereby deleted in its entirety and replaced
with the following, and Article 9.1 will be fully deleted:

 

“Article 8.3 The Company and the Employee agree that this Contract can be
terminated by the Employee or by the Company at any time, with or without cause
or advance notice, provided that the Company shall provide the Employee, among
other severance benefits mentioned in the Involuntary Termination Severance
Agreement dated February 1, 2010. The Employees acknowledges that the Severance
Benefits as specified in the Involuntary Termination Severance Agreement dated
February 1, 2010 is much higher than his severance compensation for termination
subject to Chinese Employment Contract Laws, therefore, the parties further
agree that the Severance Benefits specified in Article 3(a) through
Article 3(e) of the Involuntary Termination Severance Agreement dated
February 1, 2010) will be inclusive of and satisfy all the Company’s (and its
affiliates’) severance obligations after the termination of the Employee’s
employment with the Company, including, without limitation, any severance to
which the Employee may be entitled pursuant to China applicable laws,
particularly China Employment Contract Laws. The Employee further agrees that
any amounts due and owing hereunder will first be used to offset any amounts
that the Company (or its affiliates) may otherwise owe to the Employee under
applicable laws in connection with his termination.

 

3.                       It is agreed hereof below text will replace the
original sub-clause (a) of Article 3 of the Involuntary Termination Severance
Agreement dated February 1, 2010:

 

“3(a) an amount equal to 100% of twelve(12) months if the Employee’s base salary
as in effect as of the Termination Date, less applicable withholding, payable in
a lump sum within thirty(30) days of the Termination Date;”

 

--------------------------------------------------------------------------------


 

4. The Employee hereby acknowledges that the Company has granted and conferred,
and he has received the signing bonus (US$20,000) and equity awards (600,000
shares of Restricted Stock, 300,000 Restricted Stock Units, 400, 000 stock
options of common stocks of UTStarcom, Inc) mentioned in the Offer Letter.

 

5. The Contract, as amended by this Amendment contains the entire agreement
between the parties hereto. Except as otherwise noted in this Amendment, all
other terms of the Contract Agreement, shall remain in full force and effect
between the parties. This Amendment may not be modified or amended except by an
instrument in writing duly signed by or on behalf of the parties hereto.

 

6. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the People’s Republic of China without regard to conflict of
laws principles.

 

7. This Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by them or their duly authorized representatives as of the date first written
above.

 

--------------------------------------------------------------------------------


 

COMPANY:

UTStarcom (China) Co., Ltd.

 

 

 

UTStarcom (China) Co., Ltd. (seal)

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

/s/ JACK LU

 

 

Signature

 

 

 

 

 

 

 

 

 

 

Jack Lu

 

 

Printed name

 

--------------------------------------------------------------------------------